Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on June 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN. 10/852,285 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on June 13, 2022 has been fully considered and is sufficient to overcome previous rejections):
Regarding claim 21, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "the training set including a set of samples not complying with particular dietary restrictions; generating, by the device and based on the results, a classification model to categorize an unknown sample; and providing, by the device, the classification model based on generating the classification model" in combination with other limitations in the claims as defined by Applicants. 
Claims 22-28 depend from allowed claim 21 and therefore are also allowed.
Regarding claim 29, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "the training set including a set of samples not complying with particular dietary restrictions; generate, based on the results, a classification model to categorize an unknown sample; and provide the classification model based on generating the classification model" in combination with other limitations in the claims as defined by Applicants. 
Claims 30-35 depend from allowed claim 29 and therefore are also allowed. 
Regarding claim 36, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "the training set including a set of samples not complying with particular dietary restrictions; generate, based on the results, a classification model to categorize an unknown sample; and provide the classification model based on generating the classification model" in combination with other limitations in the claims as defined by Applicants. 
Claims 37-40 depend from allowed claim 36 and therefore are also allowed. 
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        September 6, 2022